


THIS DEBENTURE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS
DEBENTURE (THE “SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS. THIS
DEBENTURE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THIS DEBENTURE OR THE SHARES UNDER SAID
ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO NYTEX ENERGY HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
Original Issue Date: April ______, 2014
$     
12% CONVERTIBLE DEBENTURE
DUE APRIL _____, 2017
This Convertible Debenture is provided in accordance with the terms of that
certain Securities Purchase Agreement (the “Purchase Agreement”) by and among
NYTEX Energy Holdings, Inc., a Delaware corporation (the “Company”), and among
others, ____________________, together with its registered and permitted assigns
(the “Holder”), and is one of a series of duly authorized and issued 12%
Convertible Debentures of the Company designated as its 12% Convertible
Debenture, due April , 2017 (this debenture, the “Debenture” and, collectively
with the other debentures in this series, the “Debentures”).
FOR VALUE RECEIVED, the Company promises to pay to the Holder the principal sum
of
$ by April ___, 2017, or such earlier date as this Debenture is required or
permitted to be repaid as provided hereunder (the “Maturity Date”), and to pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture in accordance with the provisions hereof.
This Debenture is subject to the following additional provisions:
Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and (b)
the following terms shall have the following meanings:
“Adjusted Conversion Price” shall have the meaning set forth in Section 5(a).
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Texas are authorized or required by law or other
government action to close.
“Change of Control Transaction” means the occurrence after the Original Issue
Date hereof of any of (i) an acquisition by an individual or legal entity or
“group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company, or (ii) the Company merges into or
consolidates with any other Person, or any Person merges into or consolidates
with the Company and, after giving effect to such transaction, the stockholders
of the Company immediately prior to such transaction own less than 50% of the
aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the Company sells or transfers its assets, as an entirety
or substantially as an entirety, to another Person and the stockholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the acquiring entity immediately after the transaction, (iv) a
replacement at one time or within a three year period of more than one-half of
the members of the Company's board of directors which is not approved by a
majority of those individuals who are members of the board of directors on the
date hereof (or by those individuals who are serving as members of the board of
directors on any date whose nomination to the board of directors was approved by
a majority of the members of the board of directors who are members on the date
hereof), or (v) the execution by the Company of an agreement to which the
Company is a party or by which it is bound, providing for any of the events set
forth above in (i) through (iv).
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class of securities into which such securities
may hereafter have been reclassified or changed.
“Conversion Date” shall have the meaning set forth in Section 4(a).
“Conversion Price” shall have the meaning set forth in Section 4(b).
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Debenture.
“Debenture Register” shall have the meaning set forth in Section 2(b).
“Dilutive Issuance” shall have the meaning set forth in Section 5(b).
“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).
“Equity Conditions” shall mean, during the period in question, (i) the Company
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notice of Conversion of the Holder, if any,
(ii) all amounts owing to the Holder in respect of this Debenture shall have
been paid, (iii) the Common Stock is trading on the Trading Market and all of
the shares issuable pursuant to the Transaction Documents are listed for trading
on a Trading Market (and the Company believes, in good faith, that trading of
the Common Stock on a Trading Market will continue uninterrupted for the
foreseeable future), (iv) there is a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the shares issuable pursuant to the Transaction Documents, (v) there is then
existing no Event of Default or event which, with the passage of time or the
giving of notice, would constitute an Event of Default, and (vi) no public
announcement of a pending or proposed Change of Control Transaction has occurred
that has not been consummated.
“Event of Default” shall have the meaning set forth in Section 8(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Interest Payment Date” shall have the meaning set forth in Section 2(a).
“Notice of Conversion” shall have the meaning set forth in Section 4(a).
“Optional Redemption” shall have the meaning set forth in Section 6(a).
“Optional Redemption Amount” shall mean the sum of (i) 100% of the principal
amount of the Debenture then outstanding, and (ii) accrued but unpaid interest
and other amounts due in respect of the Debenture.
“Optional Redemption Date” shall have the meaning set forth in Section 6(a).
“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).
“Optional Redemption Notice Date” shall have the meaning set forth in Section
6(a).
“Original Issue Date” shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments which may be issued to evidence such Debenture.
“Organic Change” shall have the meaning set forth in Section 5(d).
“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, to which the Company and the original
Holder are parties, as amended, modified or supplemented from time to time in
accordance with its terms.
“Registration Statement” means a registration statement as described in the
Registration Rights Agreement.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.
“Trading Day” means a day on which the following markets or exchanges are open
for trading securities: the OTC Markets Group, Inc. – OTCQB, Nasdaq Capital
Market, the American Stock Exchange, the New York Stock Exchange, or the Nasdaq
Global Market.
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Markets
Group, Inc. – OTCQB, the Nasdaq Capital Market, the American Stock Exchange, the
New York Stock Exchange, or the Nasdaq Global Market.
“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
the Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Company.
Section 2. Interest.
(a)Payment of Interest. The Company shall pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Debenture at
the rate of 12% per annum, payable in arrears on the first Business Day of each
month following the date of closing and on the Maturity Date (each such date, an
“Interest Payment Date”), in cash.
(b)Interest Calculations. Interest shall be calculated and accrue commencing on
the Original Issue Date until payment in full of the principal sum, together
with all accrued and unpaid interest and other amounts which may become due
hereunder, has been made. Interest shall cease to accrue with respect to any
principal amount converted, provided that the Company in fact delivers the
Conversion Shares within the time period required by Section 4(d)(ii). Interest
hereunder will be paid to the Person in whose name this Debenture is registered
on the records of the Company regarding registration and transfers of this
Debenture (the “Debenture Register”), as set forth in Section 3(c) below.
(c)Prepayment. Except as otherwise set forth in this Debenture, the Company may
not prepay any portion of the principal amount of this Debenture without the
prior written consent of the Holder.
Section 3. Registration of Transfers.
(a)Transferability. This Debenture is transferable by the Holder to another
Person, and, upon written notification to the Company of such transfer
(including the full legal name of the transferee, Taxpayer Identification
Number, address, and any other information requested by the Company), the
Company shall, within 10 Business Days, deliver to such transferee an equal
aggregate outstanding principal amount of Debentures to such transferee. No
service charge will be made for such registration of transfer.
(b)Investment Representations. This Debenture has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.
(c)Reliance on Debenture Register. Prior to due presentment to the Company for
transfer of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.
Section 4. Conversion.
(a) Voluntary Conversion. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be convertible into
shares of Common Stock at the option of the Holder, in whole or in part at any
time and from time to time (subject to the limitations on conversion set forth
in Section 4(c) hereof); provided, however, that each such conversion amount
shall be at least $25,000. The Holder shall effect conversions by delivering to
the Company the form of Notice of Conversion attached hereto as Annex A (a
“Notice of Conversion”), specifying therein the principal amount of this
Debenture to be converted and the date on which such conversion is to be
effected (a “Conversion Date”). If no Conversion Date is specified in a Notice
of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. Any Notice of Conversion shall be accompanied
by this Debenture for (i) issuance of a replacement debenture if less than the
entire principal amount of this Debenture, plus all accrued and unpaid interest
thereon, is being converted, or (ii) surrender if all amounts due hereunder have
been paid. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
applicable conversion. The Company shall maintain records showing the principal
amount converted and the date of such conversions. In the event of any dispute
or discrepancy, the Debenture Register shall be controlling and determinative in
the absence of manifest error.
(b)Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to $0.50 (subject to adjustment as provided herein)(the “Conversion
Price”). Notwithstanding anything herein to the contrary, the Conversion Price
as may be adjusted shall not be less than $0.50.
(c)Mechanics of Conversion.
(i)Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
shares of Common Stock issuable upon a conversion hereunder shall be determined
by the quotient obtained by dividing (x) the outstanding principal amount of
this Debenture to be converted by (y) the Conversion Price.
(ii)Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after the latter of the Conversion Date and the date the Company receives
the Conversion Notice, the Company will deliver or cause to be delivered to the
Holder (A) a certificate or certificates representing the Conversion Shares
which, to the extent allowed by applicable federal and state securities laws and
regulations, shall be free of restrictive legends and trading restrictions
(other than those required by the Purchase Agreement) representing the number of
shares of Common Stock being acquired upon the conversion of this Debenture and
(B) payment for the amount of any accrued and unpaid interest through the
Conversion Date. The Company shall, if available and if allowed under applicable
securities laws, and if it is the Company's standard practice, use commercially
reasonable efforts to deliver any certificate or certificates required to be
delivered by the Company under this Section electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions.
(iii)Failure to Deliver Certificates. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the third (3rd) Trading Day after a Conversion Date, the
Holder shall be entitled by written notice to the Company at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Company shall immediately return the
Debenture to the Holder.
(iv)Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock solely for the purpose of issuance upon
conversion of this Debenture, not less than such number of shares of the Common
Stock as shall (subject to the terms and conditions set forth in the Purchase
Agreement) be issuable (taking into account the adjustments and restrictions of
Section 5) upon the conversion of the outstanding principal amount of this
Debenture.
(v)Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make cash payment in respect of any final
fraction of a share based on the VWAP at such time. If the Company elects not,
or is unable, to make such cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one whole share of Common
Stock.
(vi)Transfer Taxes. The issuance of certificates for shares of the Common Stock
on conversion of this Debenture shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificate, provided that the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holder of this Debenture so converted and the
Company shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.
Section 5. Certain Adjustments.
(a)Stock Dividends and Stock Splits. If the Company, at any time while this
Debenture is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Debenture), (B) subdivides outstanding shares of Common
Stock into a larger number of shares, (C) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Conversion Price shall be multiplied by a
fraction, the numerator of which shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
(b)Subsequent Equity Sales. If the Company, at any time while this Debenture is
outstanding and prior to August 31, 2014, shall offer, sell, grant any option to
purchase or offer, sell or grant any right to reprice its Common Stock, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock entitling any Person to
acquire shares of Common Stock, at an effective price per share less than the
then Conversion Price (such lower price, the “Adjusted Conversion Price” and
such issuance, a “Dilutive Issuance”), as adjusted hereunder, then the
Conversion Price shall be adjusted in accordance with the following formula:
CP2 = CP1 * (A+B) / (A+C)
CP2 = The Conversion Price in effect immediately after the new issue
CP1 = The Conversion Price in effect immediately prior to the new issue
A = Number of shares of Common Stock deemed to be outstanding immediately prior
to the new issue (includes all shares of outstanding common stock, all
outstanding options on an as-exercised basis and outstanding warrants on an
as-exercised basis)
B = The aggregate consideration received by the Company with respect to the new
issue, divided by CP1
C = The number of shares of Common Stock issued in the subject transaction

Such adjustment shall be made whenever Common Stock is issued below the
then-current Conversion Price. Notwithstanding the foregoing, no adjustment will
be made under this Section 5(b) in respect of an Exempt Issuance (as defined in
the Purchase Agreement). The Company shall notify the Holder in writing, no
later than five (5) Business Days following the issuance of any Common Stock
subject to this Section 5(b), indicating therein the applicable issuance price,
or of applicable reset price, exchange price, conversion price and other pricing
terms (such notice a “Dilutive Issuance Notice”). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 5(b), upon the occurrence of any Dilutive Issuance, after the date of
such Dilutive Issuance the Holder shall be entitled to receive a number of
Conversion Shares based upon the Adjusted Conversion Price regardless of whether
the Holder accurately refers to the Adjusted Conversion Price in the Notice of
Conversion.
(c)Pro Rata Distributions. If the Company, at any time while this Debenture is
outstanding, shall distribute to all holders of Common Stock (and not to the
holders of the Debenture) evidences of its indebtedness or assets (including
cash and cash dividends) or rights or warrants to subscribe for or purchase any
security, then in each such case the Conversion Price shall be adjusted by
multiplying such Conversion Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction, the denominator of which shall be the VWAP determined as of the
record date mentioned above, and the numerator of which shall be the VWAP on
such record date less the then fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith. In either case the adjustments shall be described in a
statement provided to the Holder of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock. Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date mentioned
above.
(d)Reorganization, Reclassification, Consolidation, Merger or Sale. If any
reclassification, recapitalization or reorganization, or consolidation or merger
of the Company with another corporation, or the sale of all or substantially all
of its assets or other similar transaction, shall be effected in such a way that
holders of Common Stock shall be entitled to receive, with respect to or in
exchange for their shares of Common Stock, securities or other assets or
property (an “Organic Change”) and the Company is the resulting or surviving
corporation of such Organic Change, then, as a condition of such Organic Change,
provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the shares of the
Common Stock of the Company purchasable and receivable upon the exercise of this
Debenture immediately prior to such Organic Change) such shares of stock,
securities or other assets or property as may be issued or payable in connection
with such Organic Change with respect to or in exchange for the number of
outstanding shares of such Common Stock purchasable and receivable upon the
exercise of this Debenture immediately prior to such Organic Change. In the
event of any Organic Change, appropriate provision shall be made by the Company
with respect to the rights and interests of the Holder of this Debenture to the
end that the provisions hereof (including, without limitation, provisions for
adjustments of the Conversion Price and of the number of shares (or amount of
stock, other securities or property) purchasable and receivable upon the
conversion of this Debenture) shall thereafter be applicable, in relation to any
shares of stock, securities or property thereafter deliverable upon the exercise
hereof. In the event of any Organic Change pursuant to which the Company is not
the surviving or resulting corporation, prior to the consummation thereof, the
corporation resulting from such Organic Change or the corporation purchasing
such assets shall assume by written instrument the obligation to deliver to the
Holder such shares of stock, securities or assets as, in accordance with the
foregoing provisions, the Holder may be entitled to purchase.
(e)Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding of
record.
(f)Notice to the Holder.
(i)Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any of this Section 5, the Company shall promptly send each Holder a
notice setting forth the Conversion Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment.
(ii)Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of this Debenture, and shall
cause to be mailed to the Holder at its last address as it shall appear upon the
stock books of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. The Holder is
entitled to convert this Debenture during the 20-day period commencing the date
of such notice to the effective date of the event triggering such notice.
Section 6. Redemption.
(a)Optional Redemption at Election of Company. Subject to the provisions of this
Section 6, at any time after the Effective Date, the Company may deliver a
notice to the Holder (an “Optional Redemption Notice” and the date such notice
is deemed delivered hereunder, the “Optional Redemption Notice Date”) of its
irrevocable election to redeem some or all of the then outstanding Debentures,
for an amount, in cash, equal to the Optional Redemption Amount on the 20th
Trading Day following the Optional Redemption Notice Date (such date, the
“Optional Redemption Date” and such redemption, the “Optional Redemption”). The
Optional Redemption Amount is due in full on the Optional Redemption Date. The
Company may only effect an Optional Redemption if during the period commencing
on the Optional Redemption Notice Date through to the Optional Redemption Date,
each of the Equity Conditions shall have been met. If any of the Equity
Conditions shall cease to be satisfied at any time during the required period,
then the Holder may elect to nullify the Optional Redemption Notice by notice to
the Company within three (3) Trading Days after the first day on which any such
Equity Condition has not been met (provided that if, by a provision of the
Transaction Documents, the Company is obligated to notify the Holder of the
non-existence of an Equity Condition, such notice period shall be extended to
the third Trading Day after proper notice from the Company) in which case the
Optional Redemption Notice shall be null and void, ab initio. The Company
covenants and agrees it will honor all Notices of Conversion tendered from the
time of delivery of the Optional Redemption Notice through the date all amounts
owing thereon are due and paid in full.
(b)Redemption Procedure. The payment of the Optional Redemption Amount pursuant
to an Optional Redemption shall be made on the Optional Redemption Date. If any
portion of the cash payment for an Optional Redemption shall not be paid by the
Company by the respective due date, interest shall accrue thereon at the rate of
18% per annum (or the maximum rate permitted by applicable law, whichever is
less) until the payment of the Optional Redemption Amount, plus all amounts
owing thereon is paid in full. Alternatively, if any portion of the Optional
Redemption Amount remains unpaid after such date, the Holders subject to such
redemption may elect, by written notice to the Company given at any time
thereafter, to invalidate ab initio such redemption as to amounts not paid,
notwithstanding anything herein contained to the contrary, and, with respect the
failure to honor the Optional Redemption as applicable, the Company shall have
no further right to exercise such Optional Redemption. Notwithstanding anything
to the contrary in this Section 6, the Company's determination to redeem in cash
or its elections under Section 6(b) shall be applied among the Holders of
Debentures ratably. The Holder may elect to convert the outstanding principal
amount of the Debenture pursuant to Section 4 prior to actual payment in cash
for any redemption under this Section 6 by fax delivery of a Notice of
Conversion to the Company.
Section 7. Negative Covenants. So long as any portion of this Debenture is
outstanding, the Company will not and will not permit any of its Subsidiaries to
directly or indirectly repurchase or offer to repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock at a price equal to
or higher than the Conversion Price, other than as to the Conversion Shares, to
the extent permitted or required under the Transaction Documents or as otherwise
permitted or contemplated by the Transaction Documents or enter into any
agreement with respect to the foregoing.
Section 8. Events of Default.
(a)    “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
(i)any default in the payment of (A) the principal amount of any Debenture, or
(B) interest on, or liquidated damages in respect of, any Debenture, as and when
the same shall become due and payable (whether on a Conversion Date or the
Maturity Date or by acceleration or otherwise) which default, solely in the case
of an interest payment or other default under clause (B) above, is not cured,
within five (5) Trading Days;
(ii)the Company shall fail to observe or perform any other covenant or agreement
contained in this Debenture or any other Debenture which failure is not cured,
if possible to cure, within the earlier to occur of (A) 5 Trading Days after
notice of such default sent by the Holder or by any other Holder and (B) 10
Trading Days after the Company shall become or should have become aware of such
failure;
(iii)a default or event of default (subject to any grace or cure period provided
for in the applicable agreement, document or instrument) shall occur under any
of the Transaction Documents;
(iv)any representation or warranty of the Company made herein or in any other
Transaction Document shall be untrue or incorrect in any material respect as of
the date when made or deemed made; or
(v)(i) the Company shall commence a case, as debtor, a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or (ii) there is commenced a case against the
Company under any applicable bankruptcy or insolvency laws, as now or hereafter
in effect or any successor thereto which remains undismissed for a period of 60
days; or (iii) the Company is adjudicated by a court of competent jurisdiction
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or (iv) the Company suffers any appointment of
any custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or (v) the Company
makes a general assignment for the benefit of creditors; or (vi) the Company
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; or the Company shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or (ix) any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing.
(b)    Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become, at the
Holder's election, immediately due and payable in cash. Commencing 10 Business
Days after the occurrence of any Event of Default that results in the eventual
acceleration of this Debenture, the interest rate on this Debenture shall accrue
at the rate of 18% per annum, or such lower maximum amount of interest permitted
to be charged under applicable law. Upon the payment in full of the entire
Debenture, the Holder shall promptly surrender this Debenture to or as directed
by the Company. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Holder at any
time prior to payment hereunder and the Holder shall have all rights as a
Debenture holder until such time, if any, as the full payment under this Section
shall have been received by it.
Section 9. Miscellaneous.
(a)Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given and sent as follows:
(i)upon personal delivery to the party to be notified;
(ii)when sent by confirmed facsimile if sent during normal business hours of the
recipient, or if delivered after normal business hours, then on the next
Business Day;
(iii)three (3) Business Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or
(iv)one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
If to the Company, to:
NYTEX Energy Holdings, Inc. 12222 Merit Drive, Suite 1850 Dallas, Texas 75251
Attention: Bryan A. Sinclair, Chief Financial Officer
Facsimile: (972) 770-4701
with a copy (which shall not constitute notice) to:


Winstead P.C.
500 Winstead Building
2728 N. Harwood St.
Dallas, Texas 75201
Attention: Chris Williams, Esq.
Facsimile: 214-745-5390


If to the Holder, to:
_____________________________
_____________________________
_____________________________
_____________________________
with a copy (which shall not constitute notice) to:
___________________________________
___________________________________
___________________________________
___________________________________
Attention: __________________________
Facsimile: __________________________
(v) or at such other address as the Company or the Holder may designate by
written notice to the other in accordance with this Section 16.
(b)Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, interest and liquidated
damages (if any) on, this Debenture at the time, place, and rate, and in the
coin or currency, herein prescribed. This Debenture is a direct debt obligation
of the Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein.
(c)Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.
(d)Governing Law; Venue. THIS DEBENTURE, AND ALL CLAIMS RELATING TO OR ARISING
OUT OF THIS DEBENTURE OR A BREACH THEEOF, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS,WITHOUT REGARD TO CONFLICTS OF LAWS RULES OR PRINCIPLES THEREOF.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SERVING DALLAS COUNTY, TEXAS, FOR THE PURPOSES OF ANY ACTION
ARISING OUT OF THIS DEBENTURE, OR THE SUBJECT MATTER HEREOF. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES AND AGREES NOT TO ASSERT,
BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH ACTION (A) THAT SUCH
PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE- NAMED COURTS,
(B) THAT THE ACTION IS BROUGHT IN AN INCONVENIENT FORUM, (C) THAT IT IS IMMUNE
FROM ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ITS PROPERTY, (D) THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR (E) THAT THIS DEBENTURE,
OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS. IN THE
EVENT THAT ANY PROVISION OF THIS DEBENTURE DELIVERED IN CONNECTION HEREWITH IS
INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH
PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT
THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM TO SUCH STATUTE OR RULE OF LAW
SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED
HEREBY IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY. ANY SUCH
PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS DEBENTURE,
WHICH SHALL REMAIN ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE TERMS.
(e)Attorneys Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Debenture, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys fees.
(f)Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.
(g)Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
(h)Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
(i)Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.


NYTEX ENERGY HOLDINGS, INC.    


By:______________________________________
Name: Michael Galvis
Title: President & CEO




ANNEX A
NOTICE OF CONVERSION
The undersigned hereby elects to convert principal under the 12% Convertible
Debenture of NYTEX Energy Holdings, Inc., a Delaware corporation (the
“Company”), due on April ___, 2017, into shares of common stock, par value $.001
per share (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below. If shares are to be issued in the name of
a person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts determined in accordance with Section 13(d) of the Exchange Act,
specified under Section 4 of this Debenture.
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.
Conversion calculations:
Date to Effect Conversion:    
Principal Amount of Debenture to be Converted:    
(must be at least $25,000)
Number of shares of Common Stock to be issued:    
Signature:    
Name:    
Address:    
SCHEDULE 1
CONVERSION SCHEDULE
The 12% Convertible Debentures due on April _____, 2017, in the aggregate
principal amount of $__________ issued by NYTEX Energy Holdings, Inc. This
Conversion Schedule reflects conversions made under Section 4 of the above
referenced Debenture.


Dated:
Date of Conversion (or if first entry, Original Issue Date)
Amount of Conversion
Aggregate Principal Amount Remaining Subsequent to Conversion (or original
Principal Amount)
Company Attest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
















12% CONVERTIBLE DEBENTURE – Page 1